COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jzavela-Arethea Kay-Diu Dougherty-Williams v. Michael Steven
                          Dougherty

Appellate case number:    01-13-01087-CV

Trial court case number: 2013-02545

Trial court:              257th District Court of Harris County

Date motion filed:        July 7, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Brown


Date: October 9, 2014